UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C., 20549 FORM 10-Q þQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51656 EAGLE FORD OIL & GAS CORP. (Exact name of registrant as specified in its charter) Nevada 75-2990007 (State of other jurisdiction of incorporation) (I.R.S. Employer Identification No.) 2951 Marina Bay Dr., Ste 130-369 League City, TX (Address of Principal Executive Office) (Zip Code) Registrant’s telephone number, including area code: (281) 383-9648 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirement for the past 90 days. Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ 32,455,739 shares of the registrant’s common stock were outstanding as of September 12, 2011. TABLE OF CONTENTS PART I—FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II—OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 26 Item 6. Exhibits. 27 2 Item 1.Financial Statements. PART I—FINANCIAL INFORMATION EAGLE FORD OIL & GAS CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Accounts receivable oil and gas– related party - Deferred financing cost, net - Prepaid expenses - Total current assets PROPERTY AND EQUIPMENT Oil and gas properties, using full cost accounting Costs subject to amortization - Costs not subject to amortization Pipeline transmission properties - Less accumulated depreciation and depletion ) - Total property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ AND MEMBERS’ EQUITY CURRENT LIABILITIES Accounts payable – trade $ $ Accrued expenses Accrued expenses – related parties - Short-term debt Short-term debt – related parties Current maturities of long-term debt - Convertible debentures, net of debt discount of $32,007 and $0, respectively - Total current liabilities LONG-TERM LIABILITIES Derivative liability - Asset retirement obligation TOTAL LIABILITIES Commitments and contingencies - - SHAREHOLDERS’ AND MEMBERS’ EQUITY Preferred stock, undesignated, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 75,000,000 shares authorized, 22,994,229 and -0- shares issued and outstanding, respectively - Members’ equity - Additional paid-in-capital - Accumulated deficit ) - Total Eagle Ford Oil & Gas Corp. shareholders’ and members’ equity (deficit) ) Noncontrolling interest Total shareholders’ and members’ equity (deficit) ) TOTAL LIABILITIES AND SHAREHOLDERS’ AND MEMBERS’ EQUITY $ $ See summary of significant accounting policies and notes to unaudited consolidated financial statements. 3 EAGLE FORD OIL & GAS CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, REVENUE $ OPERATING EXPENSES Lease operating expenses General and administrative expenses Depreciation, depletion and accretion - - Impairment of goodwill - - Total operating expenses Net operating loss ) OTHER INCOME (EXPENSES) Gain on legal settlements – liens - - Management fee income - - Interest expense ) Unrealized gain on change in derivative value - - Total other income (expenses) ) ) Net loss ) Net income (loss) attributable to noncontrolling interest ) ) ) Net loss attributable to Eagle Ford Oil & Gas Corp. $ ) $ ) $ ) $ ) Loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic - - Diluted - - See summary of significant accounting policies and notes to unaudited consolidated financial statements. 4 EAGLE FORD OIL & GAS CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and depletion - Amortization of deferred financing costs - Amortization of debt discount - Gain on legal settlements – liens - Impairment of goodwill - Unrealized gain on change in derivative value ) - Changes in operating assets and liabilities: Accounts receivable ) Accounts payable – trade ) Accrued expenses ) Accrued expenses – related parties - Net cash provided by (used in) operating activities ) Cash flows from investing activities: Additions to oil and gas properties ) ) Proceeds from sale of oil and gas properties Reverse acquisition –cash acquired - Net cash (used in) investing activities ) ) Cash flows from financing activities: Proceeds from issuance of short term debt – related parties Payments made on short term debt – related parties ) ) Payments made on short term debt ) - Proceeds from sale of common stock - Members’ contributions - Net cash provided by financing activities Net change in cash and cash equivalents ) Cash and cash equivalents, at beginning of period Cash and cash equivalents, at end of period $ $ Supplemental cash flow information: Interest paid $ $ Income taxes paid $
